    Case: 1:17-cv-05917 Document #: 33 Filed: 10/02/18 Page 1 of 1 PageID #:84



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

TRUSTEES OF THE CHICAGO REGIONAL                         )
COUNCIL OF CARPENTERS PENSION FUND,                      )
CHICAGOREGIONAL COUNCIL OF CARPENTERS                    )
WELFARE FUND, et al,                                     )
                                                         )
                    Plaintiffs/Judgment Creditors,       ) Case No. 17CV5917
      v.                                                 ) Judge Coleman
                                                         )
UNIQUE CASEWORK INSTALLATIONS, INC,                      )
                                                         )
             Defendant/Judgment Debtor,                  )
                                                         )
THE LEVY COMPANY,                                        )
                                                         )
                            Citation Respondent.         )

                                   Release of Citation

      WHEREAS, Judgment was entered on August 31, 2018 in favor of the Plaintiffs,

and against the Defendant for $140,607.49.

      WHEREAS, on or around September 19, 2018, a Citation to Discover Assets was

issued by the Clerk of the Court and sent to The Levy Company.

      WHEREAS, such Citation served upon The Levy Company prohibited them from

making, allowing or transferring any non-exempt property that was due to the

Defendant.

      NOW THEREFORE, the Citation served upon The Levy Company in the above-

captioned matter is released, and The Levy Company is discharged from any obligation

pursuant to the Citation.

                                   By: __/s/ David Whitfield_____
Attorney for Plaintiffs                  DAVID WHITFIELD
111 East Wacker Drive Suite 2600
Chicago, IL 60601
312/251-9700
